*183MEMOIiANDUM. BY THE COUKT
This is one of a class of cases in which arises for determination the effect of the settlement between plaintiff and the Director General of Railroads. It was referred to a special commissioner whose report is confirmed. We refer to Beading Company and Southern Railway Company oases, decided this day, ante, pp. 131 and 156.
Some of the items involved in this suit went into the ‘"trastee account” provided for by the director general’s order No. 68 set forth in the findings. • This account is expressly excepted from the effect of the settlement agreement in section 2 of the exceptions. Manifestly the plaintiff, in whose corporate right the cause of action arose , and who is made trustee by the settlement agreement, is the proper party to sue. The deductions from plaintiff’s bills for services prior to Federal control were erroneous. See Missouri Pacific Ry. Co., 56 C. Cls. 341; Alabama amd Vicksburg Ry. Co., 56 C. Cls. 496. Certain other of the items were for charges disallowed by the accounting officers after the termination of Federal control.
Judgment is rendered for both classes of the items mentioned.